On May 15, 2018, this court imposed an interim suspension upon respondent, Christopher Paul Mitchell, upon his felony conviction. It has come to the court's attention that the notice of felony conviction filed by the Board of Professional Conduct contains personal identifiers, as defined by Sup.R. 44(H), which have not been redacted.It is ordered by the court, sua sponte, that a representative of the board shall come to the Supreme Court of Ohio Clerk's Office and redact any and all personal identifiers, as defined by Sup.R. 44(H), from the notice of felony conviction within ten days.